         Case 1:15-cr-00333-LTS Document 111 Filed 11/15/19 Page 1 of 1



Hon. Laura Taylor Swain                             U.S. Department of Justice
November 15, 2019
Page 1                                              United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 15, 2019
By ECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
(212) 805-0426

                      Re:     United States v. Ziv Orenstein,
                              15 Cr. 333 (LTS)

Dear Judge Swain:

        The Government respectfully submits this letter regarding defendant Ziv Orenstein, who
has a sentencing control date of November 15, 2019. The Government writes to respectfully
request the Court to set a sentencing date for Orenstein in approximately four months’ time, as
well as to order a Presentence Report to be prepared by the Probation Office. The Government
has conferred with defense counsel for Orenstein, who consents to this request and also wishes to
be present for any interview of Orenstein by Probation.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                              By:    _________________________________
                                                     Eun Young Choi
                                                     Noah Solowiejczyk
                                                     Sarah Lai
                                                     Assistant United States Attorney
                                                     Southern District of New York
                                                     (212) 637-2187/2473/1944


cc: Alan Futerfas (via ECF)
